DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit” in claims 1-8 and 10, “operation unit” in claims 1-8 and 10, “control unit” in claims 1-8 and 10, “notification unit” in claims 1-8 and 10, “reception function” in claim 9, and “control function” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “reception unit” in claims 1-8 and 10, “operation unit” in claims 1-8 and 10, “control unit” in claims 1-8 and 10, “notification unit” in claims 1-8 and 10, “reception function” in claim 9, and “control function” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Onoe et al. (JP2005316319A – cited in IDS).

Regarding claim 1, Onoe discloses a control device (figs. 8-12 device 70), comprising: 
a reception unit that receives an operation on at least one operation unit (fig. 8-9; [0032] and [0035] a template file is provided to an electronic apparatus 20 when a plug 110 of a data supply device 70 is inserted into a jack 210 of the electronic apparatus 20 and a switch 710 is pressed down, i.e., when operation on at least one operation unit is received); and 
a control unit (fig. 11 control unit 120) that controls a notification unit (fig. 10-11 display unit 720) to perform a notification in accordance with an execution state of a function (fig. 9-10; [0033]-[0034] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound.), wherein 
the control unit controls, when the execution state of the function has become a predetermined specified state on the basis of the operation received by the reception unit, the fig. 9-10; [0033-[0034] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound. Therefore the state of execution of the function is notified such that if the state of execution of the function has reached a predetermined prescribed state on the basis of the received operation, then notification in a form corresponding to the prescribed state is issued).

Regarding claim 2, Onoe discloses the control device according to claim 1, wherein the control unit controls, when the execution state of the function based on the operation received by the reception unit is a state other than the specified state, the notification unit to perform a notification in a mode different from the mode in accordance with the specified state (figs. 8-11; [0031]-[0034]).

Regarding claim 3, Onoe discloses the control device according to claim 1, wherein the specified state includes at least a first state where a parameter related to the execution of the function is equal to an upper limit value and a second state where the parameter is equal to a lower limit value, and the control unit controls, when the execution state of the function has become the figs. 8-11; [0031]-[0034]).

Regarding claim 4, Onoe discloses the control device according to claim 3, wherein the control unit controls, when the execution state of the function is the first state and an operation for ordering an increase of the parameter has been received by the reception unit, the notification unit to perform a notification in a mode indicating that the first state is continued, and controls, when the execution state of the function is the second state and an operation for ordering reduction of the parameter has been received by the reception unit, the notification unit to perform a notification in a mode indicating that the second state is continued (figs. 8-11; [0031]-[0034]).

Regarding claim 5, Onoe discloses the control device according to claim 3, wherein the specified state includes a third state that is different from the first state and the second state, and the control unit controls, when the execution state of the function has become the third state on the basis of the operation received by the reception unit, the notification unit to perform a notification in a mode in accordance with the third state (figs. 8-11; [0031]-[0034]).

Regarding claim 6, Onoe discloses the control device according to claim 5, wherein the third state includes a state where the parameter is equal to at least one of a predetermined reference figs. 8-11; [0031]-[0034]).

Regarding claim 7, Onoe discloses the control device according to claim 3, wherein the control unit changes a variation amount of the parameter in accordance with a mode of the operation received by the reception unit, and controls the notification unit to perform a notification in a mode in accordance with the variation amount (figs. 8-11; [0031]-[0034]).

Regarding claim 8, Onoe discloses the control device according to claim 1, wherein the control unit controls the control unit to perform a notification using at least one of vibrations, sound, and light (figs. 8-11; [0031]-[0034]).

Regarding claim 9, Onoe discloses a non-transitory computer readable storage medium having a program stored therein (fig. 11; [0014] The control unit 120 is, for example, a CPU (Central Processing Unit) and controls each unit of the data supply device 10. [0015] The nonvolatile storage unit 160b includes OS software for causing the control unit 120 to implement an operating system (hereinafter referred to as OS), browser software for communicating with the content server and acquiring a template file, Data supply software for causing a user to select a template file to be supplied to the electronic device 20 and causing the control unit 120 to implement a data supply process for supplying the template file to the electronic device 20 is stored. [0034] The ROM 160c stores the template file and data supply software for causing the control unit 120 to implement processing for supplying the template file to the electronic device 20. Hereinafter, an operation performed by the control unit 120 operating according to the data supply software will be described with reference to FIG.[0035] FIG. 12 is a flowchart showing a flow of a data supply operation performed by the control unit 120 operating according to the data supply software.), the program controlling a computer to achieve: 
a reception function for receiving an operation on at least one operation unit (fig. 8-9 and 11-12; [0032] a template file is provided to an electronic apparatus 20 when a plug 110 of a data supply device 70 is inserted into a jack 210 of the electronic apparatus 20 and a switch 710 is pressed down, i.e., when operation on at least one operation unit is received. [0035] Specifically, when switch 710 is pressed and turned on, control unit 120 determines that an instruction to start supplying the template file has been given.); and 
a control function for controlling a notification unit to perform a notification in accordance with an execution state of a function (fig. 9-10; [0033-[0034]] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound. Therefore the state of execution of the function is notified such that if the state of execution of the function has reached a predetermined prescribed state on the basis of the received operation, then notification in a form corresponding to the prescribed state is issued), wherein 
the control function controls, when the execution state of the function has become a predetermined specified state on the basis of the operation received by the reception function, the fig. 9-10; [0033-[0034]] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound. Therefore the state of execution of the function is notified such that if the state of execution of the function has reached a predetermined prescribed state on the basis of the received operation, then notification in a form corresponding to the prescribed state is issued). 

Regarding claim 10, Onoe discloses system (figs. 8-12 illustrates the system), comprising: 
fig. 8-9 and 11-12; [0032] a template file is provided to an electronic apparatus 20 when a plug 110 of a data supply device 70 is inserted into a jack 210 of the electronic apparatus 20 and a switch 710 is pressed (i.e. “operation unit”).); 
a reception unit that receives an operation on the operation unit (fig. 8-9 and 11-12; [0032] a template file is provided to an electronic apparatus 20 when a plug 110 of a data supply device 70 is inserted into a jack 210 of the electronic apparatus 20 and a switch 710 is pressed down, i.e., when operation on at least one operation unit is received. [0035] Specifically, when switch 710 is pressed and turned on, control unit 120 determines that an instruction to start supplying the template file has been given.); 
a notification unit (fig. 10-11 display unit 720) that performs a notification to a user performing an operation (fig. 9-10; [0033]-[0034] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound.); and 
a control unit (fig. 11 control unit 120) that controls the notification unit to perform a notification in accordance with an execution state of a function (fig. 9-10; [0033]-[0034] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound.), 
wherein the control unit controls, when the execution state of the function has become a predetermined specified state on the basis of the operation received by the reception unit, the notification unit to perform a notification in a mode in accordance with the specified state (fig. 9-10; [0033-[0034]] In addition, the data supply device 70 notifies the progress of the supply of the template file to the electronic device 20 by turning on the LED of the display unit 720 based on the data amount of the template file supplied via the plug 110. Specifically, the data supply device 70 turns on the LED 720a when the ratio of the supplied data amount to the total data amount reaches 20%, and thereafter the ratio is 40%, 60%, 80%, 100 As the percentage increases, the LEDs 720b, 720c, 720d, and 720e are sequentially turned on. That is, the data supply device 70 notifies the progress by turning on the five LEDs sequentially from the left according to the supplied data amount. The progress status may be notified by sound. Therefore the state of execution of the function is notified such that if the state of execution of the function has reached a predetermined prescribed state on the basis of the received operation, then notification in a form corresponding to the prescribed state is issued).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190034051 A1 – figs. 1-12; abstract: teaches a control apparatus for controlling an operation of at least one electronic device. [0045] It is also possible to easily and quickly check an operation state of an electric device since the operation state of the electric device is displayed through a pop-up window even when an app is not executed in the user interface unit. [0046] It is also possible to facilitate identification by displaying each of a plurality of home electric appliances and easily check an operation state of the home electric appliance by displaying an operation state of the electric device in the vicinity of the icon as a speech bubble. That is, it is possible to provide convenience to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684